Citation Nr: 1630731	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for dysthymia, recurrent major depression, and anxiety not otherwise specified.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to August 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now rests with the RO is St. Louis, Missouri.

In July 2015, the Board found that under Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of the Veteran's claim for an increased disability rating for his service-connected acquired psychiatric disorders, and thus before the Board.  In July 2015, the Board remanded both matters for further development.

In July 2015, the Board also remanded a claim of entitlement to an initial compensable disability rating for paranasal sinus disease for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to an initial disability rating of 10 percent for paranasal sinus disease, and in a February 2016 statement of the case, denied entitlement to an initial disability rating in excess of 10 percent.  The Veteran did not perfect an appeal, and accordingly, the issue of entitlement to an initial disability rating in excess of 10 percent for paranasal sinus disease is not currently before the Board.  See 38 C.F.R. §§ 20.202, 20.302(b) (2016); see also March 2016 Report of General Information (Veteran indicated in a telephone call that he wanted to withdraw his notice of disagreement).

Further, in July 2015 the Board referred a claim of entitlement to an increased disability rating for the Veteran's back disability to be adjudicated by the AOJ.  In a July 2015 rating decision, the AOJ denied entitlement to a disability rating in excess of 20 percent for the Veteran's degenerative joint disease, status post right L4-L5 laminectomy.  To date the Veteran has not indicated disagreement with that decision, and thus, that issue is not in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the July 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA psychiatric examination.  The examiner was instructed to comment on the frequency and severity of the symptomatology attributable to the Veteran's service-connected dysthymia, recurrent major depression, and anxiety not otherwise specified (NOS).  The examiner was further instructed to expressly state which of the Veteran's psychiatric symptoms were due to his service-connected dysthymia, recurrent major depression, and anxiety NOS without regard to any nonservice-connected psychiatric disorders which might be diagnosed.  

In an October 2015 VA examination report, the examiner stated the Veteran's only diagnosis that met the criteria under the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fifth Edition (DSM-5) was major depressive disorder, recurrent, and accordingly only discussed that diagnosis and its effects.  Although the examiner copied part of the Board's remand language into the report, the October 2015 VA examiner did not actually discuss the service-connected diagnoses of dysthymia or anxiety NOS, or symptoms or manifestations related to these diagnoses, as specifically requested by the Board.  Further, the October 2015 VA examiner stated that the Veteran's DD 214 indicated he was discharged from service due to a personality disorder; however, the Veteran's updated DD 214 accurately reflects that his discharge was related to an adjustment disorder.  Accordingly, the October 2015 examiner's discussion of a possible personality disorder is based upon incorrect facts.

In an October 2015 statement following the October 2015 VA examination, the Veteran indicated that he currently suffers from psychiatric symptoms not discussed in the October 2015 examination report, to include suicidal ideation, obsessive rituals, and impaired impulse control, as exemplified by a fight the Veteran had with his mother where he went into a rage and threatened to kill her or himself, and the police became involved.  In a February 2016 VA mental health telephone encounter note, the Veteran reported experiencing a recent increase in panic episodes.  Symptoms such as panic attacks, impaired impulse control, continuing suicidal ideation, and possible homicidal ideation were not discussed in the October 2015 VA examination report.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, as the October 2015 VA examination report did not comply with the Board's July 2015 remand instructions, and as the evidence of record indicates the Veteran's disability has worsened since that examination, on remand, the Board should afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected dysthymia, recurrent major depression, and anxiety NOS.

The Board also notes that in his July 2010 claim, the Veteran stated that he currently suffers from adjustment disorder and attention deficit hyperactivity disorder (ADHD), which he contends were incurred during his active duty service.  The Veteran's VA treatment records include discussions of such diagnoses.  See, e.g., June 2013 VA psychiatry note (diagnosing adjustment disorder with mixed disturbance of emotions and conduct); November 2010 VA primary care E&M note (assessment of ADHD).  However, to date a VA medical opinion has not been obtained as to whether any current diagnosis of adjustment disorder and/or ADHD is related to the Veteran's active duty service, or his currently service-connected acquired psychiatric disorders.  On remand, the VA examiner should opine as to the nature and etiology of any current acquired psychiatric disorders which are not currently service connected.

As the Board finds the record raises the theory of secondary service connection, on remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection claims.

Further, the evidence of record indicates there are outstanding relevant private treatment records.  The Veteran has reported he was hospitalized in Spokane, Washington in 2006 or 2007 following a suicide attempt.  See, e.g., October 2015 VA examination report; April 2007 VA examination report.  Further, VA treatment records indicate the Veteran may have seen a private psychologist in Florida, J.P., at least once or twice.  See April 2013 psychiatric consultation report (Camp Hill OCS).  On remand, the AOJ should undertake appropriate efforts to obtain all relevant private treatment records.

Finally, the October 2015 VA examination report indicated the Veteran was employed since August 2015 as a photographer for an aerial mapping company.  However, the Veteran reported he has a hard time maintaining jobs, and he reported he probably would not be in the job for long.  But see February 2016 VA mental health telephone encounter note (Veteran indicated he is employed).  In an October 2015 statement, the Veteran stated he is unable to maintain work due to his depression and his chronic pain.  On remand, the AOJ should undertake appropriate development to clarify whether the Veteran is currently employed, and the details of any employment held by the Veteran since March 2014.  See February 2015 employment information from prior employer (last employed as of March 2014); October 2014 VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Deaconess Hospital and/or Sacred Heart in Spokane, Washington, and from any psychologists, including J.P., in Florida.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain updated VA treatment records.  All obtained records should be associated with the evidentiary record.

4. The AOJ should undertake appropriate development to clarify the Veteran's occupational history since March 2014, as well as the details of any current employment.  The AOJ should undertake any other development deemed warranted regarding the Veteran's claim of entitlement to a TDIU.

5. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected dysthymia, recurrent major depression, and anxiety NOS.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all acquired psychiatric disorders which are currently manifested, or which have been manifested at any time since July 2010.  

The examiner should specifically address the Veteran's contentions that he currently experiences adjustment disorder and ADHD.  The examiner should also consider the mental health diagnoses in the Veteran's VA treatment records, to include adjustment disorder, ADHD, and sleep disturbances. 

b) For each diagnosis (other than dysthymia, recurrent major depression, and anxiety NOS), is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current acquired psychiatric disorder (since July 2010 even if such disability does not currently exist) was either incurred in, or is otherwise related to, the Veteran's active duty service?

c) For each diagnosis (other than dysthymia, recurrent major depression, and anxiety NOS), is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current acquired psychiatric disorder was caused or aggravated by his service-connected dysthymia, recurrent major depression, and/or anxiety NOS, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d) The examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected dysthymia, recurrent major depression, and anxiety NOS, as well as any other acquired psychiatric disorders which the examiner determines are related to service, or are secondary to the Veteran's service-connected psychiatric disorders.  

If the examiner is not able to separate the effects of any non-service connected disabilities from the Veteran's service-connected psychiatric disorders, he or she should so state.

The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected psychiatric disorders.

The complete rationale for all opinions should be set forth.
6. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

